Per Curiam.
The plaintiff appeals from a judgment in favor of the defendant. The record returned discloses besides the judgment and the pleadings, a colloquy of counsel with the court, and a document purporting to be an exhibit, but not so offered or marked. There is neither testimony or stipulation of fact. We can find no exception taken to any ruling of the trial court and would, therefore, have no basis to reverse if the judgment were entered in a form of proceeding known to us.
The learned trial court evidently regarded the matter as incomplete because he suggested at the close of the colloquy, that if counsel contemplated an appeal from his judgment the case would be reopened to the end that the record might be completed.
The appeal is therefore dismissed.